NUMBER 13-11-00612-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG
____________________________________________________________

         IN THE INTEREST OF A. A. H., ET AL., CHILDREN
____________________________________________________________

             On appeal from the 445th District Court
                  of Cameron County, Texas.
____________________________________________________________

                                MEMORANDUM OPINION
              Before Chief Justice Valdez and Justices Garza and Vela
                         Memorandum Opinion Per Curiam

        Appellant, B.H.1, appeals from the district court’s refusal to conduct a hearing de

novo on an appeal from an associate judge’s order terminating her parental rights. The

district court’s order was signed on August 19, 2011. Appellant filed a notice of appeal

on September 16, 2011, and did not file a motion for extension of time to file her notice of

appeal with this Court.

1
  In appeals from cases involving the termination of parental rights, the rules of appellate procedure require
the use of an alias to refer to a minor, Aand if necessary to protect the minor=s identity, to the minor=s parent
or other family member.” Tex. R. App. P. 9.8.
       In suits where the termination of parental rights is in issue, an appeal of a final

order is governed by the rules for accelerated appeals in civil cases. See TEX. FAM.

CODE ANN. '' 109.002(a), 263.405(a) (Vernon 2002 & Supp. 2007). In an accelerated

appeal, the notice of appeal must be filed within twenty days after the judgment or order is

signed. TEX. R. APP. P. 26.1(b). The appellate court may extend the time to file the

notice of appeal, if, within fifteen days after the deadline for filing the notice of appeal, the

party files the notice of appeal in the trial court and files in the appellate court a motion for

extension of time that complies with the appellate rules. TEX. R. APP. P. 26.3; see In re

K.A.F., 160 S.W.3d 923, 926-27 (Tex. 2005).

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the

predecessor to Rule 26). However, appellant must provide a reasonable explanation for

the late filing: it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins,

140 S.W.3d 462, 462 (Tex. App.BAmarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567

(Tex. App.BWaco 2002, no pet.).

       On November 8, 2011, this court notified appellant, pursuant to Texas Rule of

Appellate Procedure 42.3(a), that her notice of appeal was untimely. The Clerk of this

Court notified appellant of this defect so that steps could be taken to correct the defect, if

it could be done. See Tex. R. App. P. 37.3, 42.3(b),(c).        Appellant was advised that, if

the defect was not corrected within ten days from the date of receipt of this notice, the



                                               2
appeal would be dismissed for want of jurisdiction. Appellant failed to respond to the

Court's notice.

       The Court, having examined and fully considered the documents on file,

appellant=s failure to timely perfect her appeal, and appellant=s failure to respond to this

Court=s notice, is of the opinion that the appeal should be dismissed for want of

jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a),(c).




                                                 PER CURIAM

Delivered and filed the
12th day of January, 2012.




                                             3